 Case 2:19-cv-01364-SJF-SIL Document 1 Filed 03/08/19 Page 1 of 6 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 TRUSTEES OF THE NORTHEAST CARPENTERS 19-CV_________________
 HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
 and LABOR MANAGEMENT COOPERATION FUNDS
 f/k/a PATRICK MORIN, JOSEPH OLIVIERI as
 TRUSTEES OF THE EMPIRE STATE CARPENTERS
 WELFARE, PENSION, VACATION, ANNUITY,
 SCHOLARSHIP, APPRENTICE-TRAINING, LABOR- COMPLAINT
 MANAGEMENT COOPERATION and CHARITABLE
 TRUST FUNDS,

                                                    Plaintiffs,

                          -against-

 PATRICK SHAUGHNESSY d/b/a SHAUGHNESSY
 FLOORING,

                                                 Defendant.


       Plaintiffs, Trustees of the Northeast Carpenters Health, Pension, Annuity, Apprenticeship,

and Labor Management Cooperation Funds f/k/a Patrick Morin, Joseph Olivieri as Trustees of the

Empire State Carpenters Welfare, Pension, Vacation, Annuity, Scholarship, Apprentice-Training,

Labor-Management Cooperation and Charitable Trust Funds (“Plaintiffs” or the “Funds”), by and

through their attorneys, Virginia & Ambinder, LLP, as and for their Complaint, respectfully allege

as follows:

                                 NATURE OF THE ACTION

       1.      On October 21, 2009, the Funds obtained a judgment against Patrick Shaughnessy

d/b/a Shaughnessy Flooring (“Defendant”) in the United States District Court for the Eastern

District of New York in the amount of $40,464.17 (the “Judgment”). The Funds seek an order,

pursuant to Section 5014 of the New York Civil Practice Law and Rules (“CPLR”) to renew the

Judgment for an additional ten years.



                                                1
 Case 2:19-cv-01364-SJF-SIL Document 1 Filed 03/08/19 Page 2 of 6 PageID #: 2



                                  JURISDICTION AND VENUE

        2.       This Court has jurisdiction over the subject matter of this action as the Court has

subject matter jurisdiction to enforce a judgment entered by the Court. See Epperson v. Entm’t

Express, Inc., 242 F.3d 100, 104 (2d Cir. 2001).

        3.       Venue is proper in this judicial district pursuant to 29 U.S.C. § 1391(b)(2) as the

Judgment was entered in this judicial district and as the events underlying the Judgment occurred

in this judicial district.

                                          THE PARTIES

        4.       The Funds are multiple labor-management trust funds organized and operated in

accordance with the Employee Retirement Income Security Act and Section 302(c) of the Labor

Management Relations Action, 29 U.S.C. § 186(c). The Funds maintain a principal place of

business and are administered at 270 Motor Parkway, Hauppauge, New York 11788.

        5.       Defendant is an individual who, upon information and belief, resides at 88

Redwood Drive, Rochester, New York 14617-4717.

                                    STATEMENT OF FACTS

        6.       Defendant was a signatory to, or otherwise bound by, a collective bargaining

agreement under which he was required to remit benefit contributions to the Funds.

        7.       Defendant failed to remit all required benefit contributions to the Funds, and the

Funds filed a lawsuit to recover the unpaid benefits and related amounts.

        8.       On October 21, 2009, the Funds obtained the Judgment against Defendant in the

United States District Court for the Eastern District of New York in the amount of $40,464.17 (the

“Judgment”). A copy of the Judgment is attached hereto as Exhibit A.

        9.       No part of the Judgment has been satisfied.



                                                   2
 Case 2:19-cv-01364-SJF-SIL Document 1 Filed 03/08/19 Page 3 of 6 PageID #: 3



                                 FIRST CLAIM FOR RELIEF

         10.    CPLR § 5014 authorizes a judgment creditor to renew a judgment for an additional

ten years, provided that the action to renew the judgment is commenced “during the year prior to

the expiration of ten years since the first docketing of the judgment.”

         11.    In accordance with CPLR § 5014, the Funds are bringing this action during the year

prior to the expiration of ten years since the first docketing of the Judgment.

         12.    The Funds are entitled to a renewal judgment against Defendant in the amount of

the full unsatisfied portion of the Judgment plus interest of 9% per annum running from the date

of the docketing of the original judgment. See Cadle Co. v. Biberai, 307 A.D. 2d 889 (1st Dep’t

2003).

         WHEREFORE, the Funds respectfully request that the Court (i) enter an order awarding

a renewal judgment against Defendant in the amount of $40,464.17 plus interest thereon at the rate

of 9% per annum from October 21, 2009 and (ii) award the Funds such other and further relief as

the Court deems just and proper.



Dated: New York, New York                                     Respectfully submitted,
       March 8, 2019
                                                              VIRGINIA & AMBINDER, LLP

                                                      By:             /s/
                                                              Nicole Marimon
                                                              40 Broad Street, 7th Floor
                                                              New York, NY 10004
                                                              Tel: (212) 943-9080
                                                              Attorneys for Plaintiffs




                                                 3
    Case 2:19-cv-01364-SJF-SIL Document 1 Filed 03/08/19 Page 4 of 6 PageID #: 4




                                           
 
 


                    EXHIBIT A
                           
Case
 Case2:09-cv-00654-JFB-ETB
       2:19-cv-01364-SJF-SIL Document
                             Document14
                                      1 Filed
                                        Filed 03/08/19
                                              10/21/09 Page
                                                       Page 51 of
                                                               of 62 PageID
                                                                     PageID #:
                                                                            #: 561
Case
 Case2:09-cv-00654-JFB-ETB
       2:19-cv-01364-SJF-SIL Document
                             Document14
                                      1 Filed
                                        Filed 03/08/19
                                              10/21/09 Page
                                                       Page 62 of
                                                               of 62 PageID
                                                                     PageID #:
                                                                            #: 662
